Title: To Thomas Jefferson from John Drayton, 20 August 1801
From: Drayton, John
To: Jefferson, Thomas


Sir.
South CarolinaCharleston Augt: 20th: 1801.
I have the honor to inform you, that on Sunday last, the Spanish Consul presented & introduced to me, Citizen Simon Jude Chancognie; as Agent of the Commissary General’s Department of Commercial Relations, on the part of the French Republic, to this State. The Citizen at the same time presented me, Credentials from Citizen Pichon; copies of which are enclosed, regularly certified under the Seal of this State.  I enquired of him, whether he had any recognition from you; his answer was, no.
Thus circumstanced, I felt myself rather unpleasantly situated: for, while on the one side, I was desirous of respecting a public Functionary from the French Republic; on the other side, I was fearful that by acknowleging him as Agent, I should unintentionally interfere, with those powers, which the Constitution of the United States, has particularly vested in you.  From this dilemma, however, I was some what releaved, by recurring to your letter of the 17th. June: by which you inform me, that “Mr Pichon” was the successor of Mr Le Tombe: and “tho’ we have no reason to doubt his immediate attention to the subject, yet it may not be amiss to urge the French Consul (or Commercial Agent) at Charleston at proper times, to hasten their discharge.”
As we have been at variance, with the French Government lately, I was unwilling to throw cold water, on this first re-commencement of friendship: & I therefore have recognized the said Agent; as appears by my proclamation enclosed.  In this, I hope, I have acted for the best: but, I should be happy to be honored with your opinion respecting it; as well as respecting any future occasions of the kind, which may occur. And request I may be informed, in what cases, I am to wait for your recognition of Public Functionaries to the United States, before, I shall receive or know them here as such.
In consequence of my recognizing the said Agent, I forthwith commenced a correspondence with him, respecting the french prisoners; concerning whom, I had the honor of writing you.  And, I beg leave to enclose to you, so much of the Correspondence, as has already taken place.  I should be glad to know, in what manner, the expences of the said prisoners are to be defrayed: whether by the United States, or the French Republic. For as they were brought in here in a prize, to one of the United States vessels of war, it is a national business altogether: and one, in which this State has only taken apart, to forward, the more extensive operations of the Union—
I avail myself of this opportunity to assure you, that I shall at all times be happy to arrange any matters of public concern in this part of the Union, which you may think proper to refer to me. And, that with sentiments of high respect and consideration I have the honor to be
Sir Yr: most Obt: Sevt.
John Drayton.
